The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 30, 2014

                                      No. 04-14-00242-CR

                                        Rudy MENDEZ,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2880
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
       On April 11, 2014, we ordered the trial court to file an amended certification of
defendant’s right of appeal accurately reflecting that defendant has the right to appeal. All other
appellate deadlines were suspended pending resolution of the certification issue. On April 21,
2014, a supplemental clerk’s record was filed containing a corrected trial court certification
which stated that this criminal case is not a plea-bargain case, and the defendant has the right of
appeal. Accordingly, we REINSTATE the appeal on this court’s docket.

        The court reporter is ORDERED to file the reporter’s record no later than 30 days from
the date of this order.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court